LACOMBE, Circuit Judge.
Complainant may take a preliminary-injunction against the. use of the words “elastic seam” or “stretchiseam,” or similar words, in connection with a longitudinal yellow strip inserted, as described, in the moving papers and shown in the-exhibits. Inasmuch as the defendant is apparently extensively engaged in the. manufacture of the garments complained of, a suspension of the operation, of the injunction for 30 days after entry of order will be granted, in order to give abundant time to make necessary changes in stock on hand and in process of manufacture. This extension will also give defendant the opportunity to review at coming session of Court of Appeals, as a preferred appeal, such session beginning October 10th.